Anderson, J.,
delivered the opinion of the court.
Appellees Smith and Strickland sued appellants J. W. Nabors, W. H. Yankee, and E. B. Crawford, trustees of Holly Bluff consolidated school district, in the circuit court of Yazoo county, and recovered a judgment from which appellants prosecuted this appeal. The controlling question is whether or not the trustees of a consolidated school district are subject to suit.
Ayers v. Agricultural High School (Miss.), 98 So. 847, is controlling. What was said in that case with reference to the question whether an agricultural high school was subject to suit applies with equal force to a consolidated school district. The statutes covering the creation and management of consolidated school districts are silent as to whether such districts shall be subject to suit. Such authority is neither given expressly nor by implication. The statutes involved will be found embodied *616in chapter 124, Laws of 1910; chapter 180, Laws of 1916; chapter 194, Laws of 1916; chapter 182, Laws of 1914; chapter 224, Laws of 1914; Hemingway’s Code, sections 3999 to 4006, inclusive.
A consolidated school district under our statutes, equally with an agricultural high school, is a governmental subdivision and agency exercising governmental functions. Neither the state nor any of its governmental subdivisions exercising such functions is subject to suit unless expressly or by necessary implication it is so provided by statute. Those dealing with the state or any of its governmental agencies do so with the understanding that any rights they may have are not enforceable in the courts unless the law so authorizes. All contracts and undertakings by the state or its governmental subdivisions are obligations of honor alone, and there is no remedy in the courts given the other party unless the law so provides either expressly or by necessary implication.
Reversed, and judgment here for appellants.

Reversed.